FILED
                             NOT FOR PUBLICATION                              JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAYKANUSH KILINYAN,                              No. 09-70604

               Petitioner,                       Agency No. A099-345-967

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Haykanush Kilinyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000), and we deny the petition for review.

      Kilinyan contends her due process rights were violated because almost all of

the IJ’s doubts concerning credibility related to a faulty translation of the name of

Kilinyan’s political party. We reject this argument because the IJ gave other

reasons for finding Kilinyan not credible, which were unrelated to the

mistranslation, and the BIA relied on these other findings in concluding Kilinyan

was not credible. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on due process challenge).

      Apart from this due process contention, Kilinyan does not otherwise

challenge the agency’s dispositive adverse credibility finding.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70604